The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 19, 2015

                                     No. 04-14-00652-CR

                                  Emilio Rene MARTINEZ,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. 13-CRD-90
                        Honorable Ana Lisa Garza, Judge Presiding


                                       ORDER
        Appellant’s motion for extension of time to file a reply brief is granted. We order the
brief due June 2, 2015.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court